Citation Nr: 0021040	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a neck disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
January 1975.

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision of the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the benefits sought.  In 
August 1997, the veteran testified at a videoconference 
hearing before a Member of the Board.  These issues first 
came before the Board in September 1998, when the case was 
remanded for further evidentiary development.  


FINDINGS OF FACT

1.  No competent evidence of a nexus between the veteran's 
current low back disorder and any injury or disease in 
service has been presented.

2.  An unappealed April 1976 rating decision denied service 
connection for residuals of a neck injury essentially on the 
basis that such disability was not shown.  

3.  Evidence received subsequent to the April 1976 rating 
decision tends to show that the veteran has a neck 
disability, and is so significant that it must be considered 
to fairly address the merits of the claim of service 
connection for a neck disability.

4.  There is competent evidence that the veteran had a neck 
injury in service and that he now has neck and right shoulder 
disabilities which may be related to such injury.

CONCLUSIONS OF LAW

1.  The claim of service connection for a low back disability 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  Evidence received subsequent to the April 1976 rating 
decision denying service connection for residuals of a neck 
injury is new and material, and that claim may be reopened.  
38 U.S.C.A. 5108, 7105 (West 1991); 38 C.F.R. 3.156 (1999).

4.  The claims of entitlement to service connection for neck 
and right shoulder disabilities are well grounded.  
38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reveal that the veteran was treated 
for a whiplash type injury sustained in an auto accident in 
October 1972.  Treatment consisted of physical therapy and 
conservative treatment.  In March 1973 he complained of 
recurrence of neck symptoms.  Evaluation showed cervical root 
tenderness on the right, decreased deep tendon reflexes and 
weakness in all muscle groups of the right arm.  The 
assessment was rule out cervical disc.  The plan was for 
short traction and an orthopedic consultation at Ft. Bragg.  

The veteran was seen in the orthopedic clinic at Womack Army 
Hospital, Ft. Bragg in April 1973.  He complained of 
stiffness on the right lateral aspect of the neck and also on 
the left side since treatment four days prior.  He reported 
no history of numbness of the right upper extremity.  
Examination showed he was neurologically intact, except for 
slight tenderness of the right biceps.  He displayed limited 
rotation bilaterally by about 20-30 degrees.  X-rays were 
negative.  The diagnosis was chronic cervical sprain.  The 
recommendation was to discontinue traction, initiate range of 
motion exercises for the neck with increased resistance as 
tolerated, and ice to the neck before exercises.
The report of an annual flight physical examination in May 
1973 shows the veteran continuing physical therapy for a 
whiplash injury incurred in October 1972.  An annual flight 
physical in May 1974 was negative for complaints regarding 
the neck, right shoulder, or right lower back.  The veteran's 
separation examination in December 1974 likewise was 
negative.  On January 3, 1975 he was seen for complaints of 
lower left back pain.  He reported a dull aching pain with no 
history of trauma and no genito-urinary symptoms.  The 
assessment was low back pain.

On VA examination in March 1976, the veteran's claims folder 
was not available.  He gave a history of a neck injury in a 
car accident, followed by treatment consisting of physical 
therapy.  Examination showed a full range of neck motion.  
The veteran could get his chin down to his chest, and had 
normal hyperextension and lateral movements.  He complained 
of periodic pain in the back that at times ran toward his 
right shoulder.  The examiner stated that he was unable to 
find any abnormality and that the veteran had good biceps, 
triceps, and dorsal radialis reflexes which were equal 
bilaterally.  He made no complaints of sensory disturbances.  
X-rays of the neck were normal.  The diagnosis was residuals 
of neck injury.  

A statement from Dr. Baldwin, dated in September 1995, notes 
that the veteran has been treated for left hip/low back and 
right shoulder pain since 1986.  

The veteran testified at a videoconference hearing in August 
1997.  He reported that he suffered a neck injury in October 
1972.  He was taken by ambulance to Seymour-Johnson Air Force 
Base Hospital.  Evaluation showed a whiplash type injury, and 
he was grounded from duties as an air traffic controller for 
about two weeks.  Treatment involved traction, muscle 
relaxers and exercises.  In 1973 he saw a specialist a Womack 
Army Hospital at Ft. Bragg, and was told that he had 
sustained substantial neck and shoulder injuries and would 
continue to have problems with his right side.  He contended 
that this meant that he would have problems with his neck, 
right shoulder, and right lower back.  He reported that 
mistakes were made concerning his separation, and that it was 
rushed.  He declined to remain in service for further 
evaluation regarding a disability claim.  He asserted that 
his VA examination in 1976 was perfunctory and that his claim 
was denied because his service medical records were not 
available.  He began to see a chiropractor in 1977.  He 
continued to have problems, which developed into severe pains 
with strenuous activity.  His chiropractor told him he had an 
old spinal injury.  He continued treatment with Dr. Kooby 
from 1977 to 1979.  Records of such treatment were destroyed, 
but a logbook of patients remained.  He began seeing Dr. 
Baldwin in 1985, and had received continuous treatment from 
him until the present.

A statement from Dr. Baldwin, dated in August 1997, notes 
that the veteran has been a patient since July 1986 and has 
received care regularly since then.  The veteran initially 
came in for left hip pain following a fall on some steps.  
Previous history included a car accident some years before, 
and continued chronic problems with his neck and shoulders.  
Dr. Baldwin commented that although the veteran does 
experience symptomatic relief with care, it is obvious that 
his problems are chronic and easily exacerbated.

A statement from Dr. Kooby, dated in September 1997, recounts 
that he saw the veteran as a patient in early 1977.  He 
stated that to the best of his recollection he saw the 
veteran for well over one year for chronic neck and shoulder 
problems.

II Analysis

1.  Service connection for a low back disorder.

The threshold question in this case is whether the veteran 
has presented a well grounded claim.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 
law provides that "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  In order to establish a 
"well grounded" claim for service connection for a particular 
disability, the appellant needs to provide evidence relevant 
to the requirements for service connection and of sufficient 
weight to make the claim plausible or meritorious on its own 
and capable of substantiation.  Franko v. Brown, 4 Vet. App. 
502, 505 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where such assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  See King v. Brown, 5 
Vet. App. 19 (1993).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
requirement of 38 U.S.C.A. § 5107; where the determinative 
issue does not require medical expertise, lay testimony 
itself may suffice.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995).  If a particular 
claim is not well-grounded, then the appeal fails and there 
is no further duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a). 

The evidence does not establish that the veteran currently 
has a chronic low back disorder which had its origins in 
service.  The Board remanded this claim in September 1998 and 
instructed the veteran to provide information regarding post-
service treatment for his claimed disorders.  On September 
21, 1998 the RO contacted the veteran and asked him to 
provide the names of all medical care providers who treated 
him for his claimed low back, right shoulder, and neck 
disorders.  He was asked to complete and return written 
releases for such medical records, to specifically include 
records from Dr. Baldwin.  The veteran did not respond to 
this request.  "[T]he duty to assist is not always a one-way 
street.  If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Although service medical records contain a complaint of low 
back pain there is no evidence in the record to indicate that 
this was the beginning of a chronic low back disorder.  Dr. 
Baldwin's statement of September 1995 indicates that the 
veteran had been treated for left hip/lower back pain.  In 
his statement of August 1997 he noted that the veteran was 
initially treated by him for left hip pain following a fall 
on some steps.  There is no competent medical evidence of a 
nexus between any inservice neck injury or complaint of low 
back pain and any current low back disorder.  Private medical 
records indicate that when the veteran was seen for a low 
back problem, it was related to a fall on steps more than ten 
years after his separation from service.

VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
By this decision, the Board is informs the veteran what 
evidence is lacking and necessary to make this claim well 
grounded.

2.  New and material evidence to reopen a claim of service 
connection for a neck disorder.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
redundant and cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
When determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence submitted since the last final 
denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that pursuant to the holding of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), a 
three-step analysis of appeals of whether new and material 
evidence has been submitted to reopen a claim is necessary.  
The Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C. § 5108.  Second, if new and material evidence 
has been presented, immediately upon reopening the claim the 
Secretary must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility 
pursuant to Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), 
the claim is well grounded pursuant to 38 U.S.C. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that his duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203, 206 
(1999); see also Elkins v. West, 12 Vet. App. 209 (1999).

A rating decision in April 1976 denied service connection for 
a neck disorder.  This denial was based on the results of a 
March 1976 VA examination and on the veteran's separation 
examination report.  The March 1976 VA examination was 
conducted without prior review of the veteran's service 
medical records.  The rating decision considered the 
veteran's service medical records, and history of neck 
injury, but denied service connection, based on no finding of 
disability on separation examination or on VA examination in 
March 1976.

Evidence submitted subsequent to the April 1976 rating 
decision consists of statements of two chiropractors to the 
effect that the veteran underwent treatment for more than one 
year subsequent to 1977, and again from 1986 to the present 
for neck and right shoulder pain.  One of the chiropractors 
expressed an opinion that, based on a history of a neck 
injury in a car accident, the veteran's current problems were 
chronic and easily exacerbated.

The evidence of private medical treatment is both new and 
material.  The opinion of Dr. Baldwin indicates that the 
veteran's current disorder may be related to his documented 
inservice injury, and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Accordingly, the claim for service 
connection for a neck disorder may be reopened.

3.  Service connection for neck and right shoulder disorders.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Thus, the threshold matter for resolution is whether these 
claims are well grounded.  

In order for a claim of service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) by 
(1) evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

As previously noted, the veteran's service medical records 
indicate a whiplash injury to the neck, which occurred in 
October 1972.  The veteran underwent treatment for several 
months following the accident.  Although his separation 
examination was negative for complaints regarding this 
disorder, he did file a claim for benefits shortly after 
service.  The March 1976 VA examination was conducted without 
the benefit of prior review of the service medical records.  
A recent statement from the veteran's chiropractor indicates 
that the veteran's complaints of neck and shoulder pain are 
consistent with his history of a car accident and that the 
condition is chronic.  The record contains evidence of an 
inservice injury, a current disorder, and a nexus established 
by medical evidence between the inservice injury and the 
current claimed disorder.  Accordingly, the claims of service 
connection for a neck disorder and a right shoulder disorder 
are well grounded.


ORDER

Service connection for a low back disorder is denied.

The appeal to reopen a claim of service connection for a neck 
disorder is granted.

The claims of entitlement to service connection for neck and 
right shoulder disorders are well grounded; to this extent 
only, the appeal is granted.


REMAND

Because the claims of entitlement to service connection for 
neck and right shoulder disorders are well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

Although the veteran's private chiropractor has expressed an 
opinion regarding the chronicity of the veteran's current 
neck and shoulder disorders, the actual evidentiary record in 
this area is not detailed.  The veteran was given the 
opportunity to present further evidence by a remand of 
September 1998, and he failed to do so.  The Board also notes 
that the veteran has not undergone a VA examination since 
March 1976.  As previously noted, that examination was 
without the benefit of prior review of the service medical 
records.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
provide the names of all medical care 
providers who have treated him for neck 
and shoulder complaints subsequent to 
service and authorizations for release of 
records from all sources identified.

2.  The veteran should be scheduled for 
examination by an orthopedic specialist 
for the purpose of determining whether 
any neck and/or right shoulder disability 
is  related to his inservice whiplash 
injury.  The examiner must review the 
entire evidentiary record; express an 
opinion regarding a relationship between 
current neck or right shoulder disability 
and an injury in service; and provide the 
rationale for the opinion given.  It 
would be most helpful if the opinion was 
phrased in one of the following manners:  
The veteran's claimed neck and right 
shoulder disorders are (1) definitely 
related to his inservice complaint (2) 
more likely than not related to his 
inservice complaint (3) as likely as not 
related to his inservice complaint (4) 
more likely than not unrelated to his 
inservice complaint (5) definitely 
unrelated to his inservice complaint.

The RO should ensure that the requested development is 
completed, then review the veteran's claims of service 
connection for neck and right shoulder disorders.  If they 
remain denied, the RO should provide the veteran and his 
representative an appropriate supplemental statement of the 
case and adequate time to respond.  The claim should then be 
returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



